Citation Nr: 1642438	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood prior to April 21, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent lumbar rotoscoliosis prior to October 5, 2011, and in excess of 40 percent thereafter.  

3.  Entitlement to an effective date earlier than April 21, 2012, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1997 to May 2000.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2011, the appellant testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

In an August 2011 decision, the Board denied entitlement to service connection for right hand nerve damage and for right leg weakness and to an increased evaluation for residuals of an excised ganglion cyst in the right ankle and calf area.  The remaining issues then on appeal - entitlement to service connection for a left foot drop; a rating in excess of 20 percent for lumbar rotoscoliosis; a rating in excess of 50 percent for adjustment disorder; and TDIU - were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

While the matter was in remand status, in a June 2013 rating decision, the RO increased the rating for adjustment disorder to 70 percent, effective April 21, 2012; increased the rating for lumbar rotoscoliosis to 40 percent, effective October 5, 2011; granted service connection for left leg radiculopathy, claimed as left foot drop, and assigned an initial 20 percent rating, effective September 14, 2006; and granted TDIU, effective April 21, 2012.  

The Board finds that the grant of service connection for left leg radiculopathy constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for left foot drop.  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In August 2013, however, the appellant submitted a notice of disagreement with the effective date assigned by the RO for the award of TDIU, arguing that she was entitled to an effective date corresponding to the date of her separation from active service.  The available record contains no indication that the RO has issued a Statement of the Case (SOC) addressing the issue of entitlement to an earlier effective date for the award of TDIU.  

Here, the Board notes that, when the claimant or the record reasonably raises the question of whether such claimant is unemployable due to the disability for which an increased rating is sought, a claim for TDIU is part and parcel of a claim for an increased rating for that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to an increased rating for adjustment disorder has been addressed below.  The appellant, however, contends that she has been unemployable due to multiple service-connected disabilities from the date of her service separation.  Given her contentions, the date of receipt of her claim for an increased rating for adjustment disorder (September 11, 2006), and the applicable legal criteria, the Board finds that a remand is necessary with respect to the issue of entitlement to an earlier effective date for the award of TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary); see also Yancy v. McDonald, 27 Vet. App. 484, 496 (2016). 

The issue of entitlement to an increased rating for lumbar rotoscoliosis prior, as well as the issue of entitlement to an effective date earlier than April 21, 2012, for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Throughout the appeal period, the appellant's adjustment disorder with depressed mood has been productive of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for adjustment disorder with depressed mood have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA with respect to the issue adjudicated in this decision.  In a February 2007 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete her claim and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

Pursuant to the Board's August 2011 remand directives, the appellant was also afforded a VA medical examination in connection with her claim in September 2011.  She was again examined for compensation purposes in April 2012, and the RO obtained an additional medical opinion in June 2013.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the reports obtained provide an adequate basis upon which to render a decision in this appeal, including specific reference to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the appellant has not challenged the adequacy of the VA medical examinations, nor has she alleged that her disability has increased in severity since she was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal, and the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the appellant nor her representative has argued otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In an October 2004 rating decision, the RO granted service connection for adjustment disorder with depressed mood and assigned an initial 10 percent rating, effective April 23, 2003, which was the date of receipt of the appellant's claim of service connection for that disability.  

In September 2006, the appellant submitted a claim for an increased rating for her service-connected depression.  

In March 2007, the appellant alleged that she had been unable to work since May 2000 due to pain caused by multiple service-connected orthopedic disabilities, as well as depression.  

In connection with her claims, the appellant was afforded a medical examination in March 2007.  She reported that she was depressed because she had lost so much of her physical functioning.  She also indicated that she was unemployed and could do very little physically.  The appellant reported that she spent most of her days at home in bed.  She indicated that she cried every day and had suicidal thoughts, perhaps a car wreck or an overdose, but had not acted upon them.  She indicated that she felt socially withdrawn, was frequently irritable, and had difficulty falling asleep.  She indicated that she had not received mental health treatment other than taking medications.  On examination, the appellant maintained eye contact well, and her speech and thought processes were goal-directed.  Her behavior was normal, and the appellant was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  The appellant's mood and affect were depressed.  She was not suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Her fund of knowledge, abstracting ability, and mathematical calculating ability were good.  The examiner concluded that the appellant suffered from adjustment disorder with depressed mood, chronic, severe.  The examiner characterized the appellant as moderately disabled, capable of performing only simple and repetitive work.  She was having difficulty concentrating and cried on a daily basis.  She was not a risk to herself or others.  The final diagnosis was adjustment disorder with depressed mood, chronic, severe.  The examiner also assigned a GAF score of 60.

In pertinent part, VA clinical records show that, in March 2010, the appellant reported that she had depression which she felt was due to pain.  The examiner noted that the appellant had not been taking any medication for depression, nor had she been under psychiatric treatment.  A depression screening was positive.  A suicide risk screening was also performed and indicated that the appellant was at a low risk for suicide.  The appellant was offered a referral to the mental health clinic, but she declined.  She was referred for evaluation of depression in April 2010 for help in the psychology aspect of pain management, but she failed to report for the consultation.  

In May 2011, the appellant testified at a Board hearing in Washington, D.C.  She indicated that she had not received treatment for her psychiatric condition.  Rather, she generally stayed in bed most of the day and felt irritable.  She indicated that she had three children and that her depression interfered with her ability to parent effectively.  She also indicated that she had suicidal thoughts.  

The appellant again underwent a VA medical examination in September 2011.  She indicated that she had no friends and was unemployed.  She noted that she spent most of her time taking care of her family and had no hobbies or special interests.  She had no history of medication for depression, nor was she under any mental health treatment.  The appellant indicated that she had had thoughts of suicide, but was not sure she would do it.  She denied having any current suicidal intent.  The examiner noted that the appellant had no history of suicidal behavior or hospitalization.  She spent a lot of time in bed.  On examination, the appellant's appearance was normal, and she was appropriately groomed.  She exhibited no psychomotor agitation or retardation, and her attitude was cooperative.  Her speech was fluent, coherent, and without pressure or latency.  Her mood was depressed and tearful, and her affect was appropriate.  She denied having hallucinations, suicidal ideation, homicidal ideation, and thoughts of harm.  Her thought flow was spontaneous, linear, logical, and goal directed.  She exhibited no delusions.  The appellant was alert and oriented to all spheres.  Her memory was intact, and her attention, judgment, and insight were good.  She exhibited average intelligence.  The appellant had periods of increased anxiety, but no panic attacks.  She also had good impulse control.  She was irritable at times.  The examiner indicated that the appellant's symptoms included depressed mood, near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; a flattened affect; and disturbances of motivation and mood.  The examiner noted that the appellant exhibited no other symptoms attributable to her mental disorder.  She concluded that the appellant's symptoms were moderately severe and caused moderate impairment in social and occupational functioning.  The examiner indicated that the appellant's depressive disorder did not preclude employment, either sedentary or physical.  The examiner concluded that the appellant's depressive disorder was productive of occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned.  

On April 21, 2012, the appellant again underwent a VA psychiatric examination.  The appellant reported that she was married and had three children.  She reported that the only positive aspects of her life were her husband and children.  She described herself as very frustrated with her life situation, as she had a strong work ethic and would like to become employed, particularly as an athletic coach; however, she had been unable to work because of her physical and emotional symptoms.  The appellant reported that she had previously taken antidepressant medications, but did not note any benefit.  Her psychiatric symptoms consisted of a depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; and frequent tearfulness.  The examiner indicated that the appellant exhibited no other symptoms due to her mental disability.  

On examination, the appellant made fair eye contact and was cooperative throughout the interview.  She showed tearfulness at the outset of the interview and cried intermittently throughout the interview.  Her thought processes were linear, and no psychotic features were noted.  The appellant described chronic suicidal ideation, which is directly linked to her chronic, severe pain; however, she had no history of self-harm.  She described disrupted sleep secondary to pain, and she usually had a total sleep of four to five hours per night.  She was anhedonic, although did enjoy food occasionally.  She endorsed symptoms of severe sadness, low energy, guilt, difficulty concentrating, hopelessness, difficulty making decisions, feeling physically slowed down, and self-deprecation.  In spite of her severe depression, her judgment seemed intact, and she planned to pursue appropriate medical treatment.  Insight was definitely present.  The examiner indicated that the appellant's level of impairment due to her psychiatric disability was most appropriately described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He indicated that the effect of her pain with associated depression rendered her unable to pursue gainful employment in her previous vocational field.  A GAF of 41 was assigned.  

In a June 2013 addendum, the examiner clarified that his opinion that the appellant was unemployable due to pain and depression had been based on the symptoms reported by the appellant.  He indicated that, based on her psychiatric symptoms, including depression, distress, self-deprecation, and tearfulness, it was his opinion that the severity of the appellant's depression resulted in the level of impairment for social and occupational function that had been documented in the examination report of April 21, 2013.  

In pertinent part, additional VA clinical records show that, in May 2012, the appellant reported that she was having issues with depression due to her chronic pain.  She indicated that she was not able to work due to the pain and that this contributed to her depression.  A suicide risk screen was negative.  The assessment was chronic pain that is causing depression.  In January 2013, a suicide screen was negative, and the appellant denied having suicidal ideation.  In February 2013, the appellant was hospitalized for treatment of bilateral varicose veins stripping.  At that time, a mental examination revealed depression.  A suicide risk screen was negative, and the appellant denied suicidal ideation.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The criteria for rating psychotic disorders are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the criteria for a 70 percent rating, but no higher, for adjustment disorder with depressed mood have been met for the entire appeal period.  

As set forth above, repeated examinations conducted since the receipt of the claim show that the appellant's adjustment disorder with depressed mood has been manifested by symptoms such as flattened affect; disturbances of mood and motivation; near continuous depression impacting her ability to function effectively; irritability; daily crying; episodic suicidal thoughts; social withdrawal; chronically impaired sleep; and difficulty concentrating and performing complex tasks.  In March 2007, the VA examiner characterized the appellant's adjustment disorder with depressed mood as chronic and severe, and in September 2011, the VA examiner characterized the appellant's adjustment disorder as moderately severe.  At the most recent VA examination in April 2012, the examiner assigned a GAF of 41.  Scores ranging from 41 to 50 reflecting serious symptoms or serious impairment in social, occupational or school functioning.  

The Board does acknowledge that the appellant's speech and thought content have been repeatedly shown to be normal and that she does not exhibit impairment in judgment, impaired impulse control, obsessional rituals, or neglect of personal appearance or hygiene.  However, as noted, she cries on a daily basis, has difficulty concentrating, experiences some suicidal thoughts, and stays in bed most of the day.  Moreover, a September 2011 VA examiner indicated that the appellant was unemployed and had no friends, hobbies, or special interests.  Thus, resolving all reasonable doubt in her favor, the appellant's disability picture, to include the severity, frequency, and duration of her symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation throughout the appeal period.

Nevertheless, the Board finds that an evaluation in excess of 70 percent is not warranted for the appellant's adjustment disorder with depressed mood at any point during the pendency of the appeal.  A 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In this case, the record does not demonstrate that the appellant's overall disability picture is consistent with a 100 percent evaluation during the appeal period, to include consideration of her lay statements.  The appellant has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the appellant's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria. Mauerhan, supra, Vazquez-Claudio, supra.

The appellant has not been shown to exhibit gross impairment in thought processes or communications.  Rather, her thought processes and content have been normal, and she has exhibited good insight and communicated effectively.  In addition, she exhibits no delusions, hallucinations, or grossly inappropriate behavior.  Although she has had episodic suicidal thoughts, suicide screenings have also shown that she is not in persistent danger of hurting herself or others.  In addition, she was consistently found to be fully oriented and well groomed, and she has had a good memory.  

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Although the appellant reports feeling socially withdrawn, she has also reported having family relationships that are well maintained.  Thus, it cannot be said that she has total social impairment.

In addition, although the appellant has been shown to be precluded from maintaining substantially gainful employment, the record indicates that it is a combination of her service-connected disabilities that results in her total occupational impairment and not her adjustment disorder alone.  Indeed, VA examiners have concluded that her service-connected adjustment disorder, standing alone, does not result in unemployability.  

The Board also acknowledges that the GAF scores of record have ranged between 41 and 60.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130. DSM-IV.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the appellant's psychological symptomatology.

After considering the evidence of record, the Board finds that the appellant's symptoms more closely approximate the criteria for the assigned 70 percent disability rating.  Overall, the appellant has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a 100 percent evaluation have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9440.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for the appellant's adjustment disorder with depressed mood.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.

In reaching this decision, the Board has considered the application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, however, the Board finds that the record shows that the appellant's service-connected adjustment disorder with depressed mood is not so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology, including her flattened affect; disturbances of mood and motivation; near continuous depression impacting her ability to function effectively; irritability; daily crying; episodic suicidal thoughts; social withdrawal; sleep impairment; and difficulty concentrating and performing complex tasks.  Indeed, the 70 percent evaluation contemplates the overall effect of all of her symptomatology on her occupational and social function.  As discussed above, there are higher ratings available under the General Formula for Mental Disorders, but the appellant's disability is not productive of such manifestations.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.   In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation of the appellant's service-connected adjustment disorder with depressed mood under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 70 percent rating for adjustment disorder with depressed mood, but no higher, is granted.


REMAND

As set forth above, in a June 2013 rating decision, the RO granted entitlement to TDIU, effective April 21, 2012.  In August 2013, the appellant submitted a notice of disagreement with the effective date assigned by the RO, arguing that she was entitled to an effective date corresponding to the date of her separation from active service.  The available record contains no indication that the RO has issued a Statement of the Case addressing the issue of entitlement to an earlier effective date for the award of TDIU.  Under these circumstances, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

With respect to the appellant's claim for an increased rating for her service-connected low back disability, pursuant to the Board's August 2011 remand directives, the appellant was afforded a VA medical examination in April 2012.  However, the examination report provides an insufficient basis on which to evaluate her service-connected disability.  Since that examination was conducted, the United States Court of Appeals for Veterans Claims has held that, in order to permit an adjudicator to determine the proper disability rating for a joint disability, an examination must, whenever possible, include the results of the range of motion testing "'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing,' as well as the necessary findings to evaluate functional loss during flare-ups."  Correia v. McDonald, 28 Vet. App. 158, 169 (2016).  As the April 2012 VA medical examination does not contain those findings, an additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish a Statement of the Case to the appellant and any representative addressing the issue of entitlement to an effective date earlier than April 21, 2012, for the grant of TDIU.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for her service-connected low back disability since September 2006.  After acquiring this information and obtaining any necessary authorizations, the AOJ should seek to obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the appellant should be afforded a VA medical examination to ascertain the severity and manifestations of her service-connected lumbar rotoscoliosis.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the appellant is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should also state whether there is any form of ankylosis. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and her representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


